Citation Nr: 0934755	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  09-03 670	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for Graves' disease.  

2.  Entitlement to service connection for residuals of a 
traumatic brain injury.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from June 1980 to February 
1987, with there having been a period of active duty for 
training from May 1978 to August 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in March 
2008 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying the veteran's 
claims for service connection for Graves' disease and 
residuals of a traumatic brain injury.  

Pursuant to her request, the Veteran was afforded a hearing 
before the Board, sitting at the RO, in June 2009.  A 
transcript of that hearing is of record.  At that proceeding, 
the Veteran submitted additional documentary evidence with a 
written waiver for its initial consideration by the RO.  
38 C.F.R. § 20.1304(c) (2008).  In addition, she raised 
allegations as to her entitlement to service connection for 
hyperthyroidism.  The Board notes, however, the following: 
"Graves' disease, also called hyperthyroidism, exophthalmic 
goiter, and toxic goiter, is described as 'excessive 
functional activity of the thyroid gland . . . , the 
resulting condition marked esp[ecially] by increased 
metabolic rate, enlargement of the thyroid gland, rapid heart 
rate, and high blood pressure.'  Webster's [Medical Desk 
Dictionary (1986)] at 274, 315."  Santiago v. Brown, 5 Vet. 
App. 288, 290 (1993).  Thus, it is apparent that Graves' 
disease and hyperthyroidism are not separate and distinct 
diseases.  Pyramiding, the evaluation of the same disability, 
or the same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  

The issue of the veteran's entitlement to service connection 
for residuals of a traumatic brain injury is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the VA's Appeals Management Center (AMC) in 
Washington, DC.



FINDING OF FACT

The relevant evidence is at least in equipoise as to whether 
the veteran's Graves' disease had its onset during active 
military service.  


CONCLUSION OF LAW

Graves' disease was incurred during active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000, and was 
thereafter codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
VCAA, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.159A, 3.326(a) (2008).  
The VCAA has also been the subject of various holdings of 
Federal courts.  However, as the Board herein finds that the 
evidence supports a grant of service connection for Graves' 
disease, the need to discuss VA's efforts to comply with the 
VCAA, its implementing regulations, and the interpretive 
jurisprudence, with respect to this claim is obviated.  The 
claim for service connection for residuals of a traumatic 
brain injury is addressed in the remand appended to this 
decision.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
such as any endocrinopathy, inclusive of Graves' disease, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim. It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. 
§ 3.102.  

It is the veteran's primary contention that her Graves' 
disease originated during her period of active military 
service, as manifested by tremors of the hands, drooped 
eyelids, swelling of the eyelids, watery eyes with redness 
and irritation, weight loss, and gastrointestinal 
dysfunction.  She alleges that such symptoms were incorrectly 
attributed by service medical personnel to other entities and 
that no evaluation or testing was undertaken in service in 
order to rule out Graves' disease.  

Service treatment records denote treatment for a variety of 
symptoms, none of which prompted entry of a diagnosis of a 
thyroid disorder, to include Graves' disease.  Medical 
evidence developed post-service indicates that it was in or 
about 2002 that the Veteran sought additional medical 
examination for a longstanding complaint as to trembling of 
her hands and other symptoms, inclusive of goiter.  It was 
suspected by that physician that the Veteran was suffering 
from hyperthyroidism, with subsequent examination and testing 
leading to the initial entry of a diagnosis of Graves' 
disease.  

On file are various statements from individuals who served 
with the Veteran during military service.  These lay affiants 
offered written testimony that the Veteran exhausted most if 
not all of her sick leave; that such leave was utilized 
because of symptoms of fatigue, headaches, nervousness, hair 
loss, and shaky hands; and that the Veteran was personally 
observed to have shaking of the hands and/or hair loss during 
her period of military service.  

Of record is a medical report, dated in June 2009, from the 
veteran's treating VA endocrinologist, who is the Chief of 
Endocrinology at a VA Medical Center.  That physician 
indicated that she had been treating the Veteran for Graves' 
disease since 2002 and that the Veteran had communicated to 
her that she first noted symptoms of redness of the eyes, 
irritation, eyelid swelling, tearing and gritty sensation in 
1982, followed by treatment on several occasions for 
conjunctivitis and sinus problems.  Despite such treatment, 
the veteran's problems were noted to persist.  The 
physician's review of photos of the Veteran taken while she 
was serving on active duty indicated to such physician that 
the Veteran exhibited an enlarged thyroid or goiter, but it 
was difficult to say "if her eyes were bulging slightly at 
that time."  The physician found not only that it was 
possible that the Veteran presented with Graves' eye disease 
in 1982, notwithstanding normal thyroid function at that 
time, but it was also possible that she had mild 
hyperthyroidism at that time, but not so severe to come to 
the medical attention of service medical personnel.  No 
report of thyroid blood work was noted by the Veteran.  
According to the physician, eye problems from Graves' disease 
were independent of thyroid levels and it was set forth that 
patients may present with just eye symptoms and not have 
hyperthyroidism for many years later.  Notation was made that 
the Veteran had negative antithyroidglobulin antibodies 
measured in 1998, but such was noted not to be the same 
antibody causing Graves' disease, so the 1998 laboratory 
value was found not to mean anything.  In sum, the 
physician's professional opinion was that it was at least as 
likely as not that the Veteran showed signs of Graves' 
disease during military service.  

There is no medical evidence of a thyroid disorder, to 
include Graves' disease until approximately 14 years post-
service.  The evidence which supports a grant of entitlement 
includes the veteran's credible testimony as to the hand 
shaking and eye-related and other symptoms she experienced in 
service.  Such testimony is largely corroborated by 
statements from several individuals who served with the 
Veteran in service and is accompanied by medical findings and 
an opinion from an attending physician, who is the Chief of 
Endocrinology at a VA Medical Center, to the effect that it 
was at least as likely as not that the signs of the veteran's 
Graves's disease were present during military service.  In 
Graves' disease, certain characteristic ocular abnormalities 
may be observed.  See Santiago v. Brown, 5 Vet. App. 288, 290 
(1993).  The only competent opinion of record supports the 
claim; such evidence is not in any way contradicted by the 
other evidence on file.

In view of the foregoing, the Board finds that the evidence 
is at least in equipoise as to whether the veteran's Graves' 
disease had its onset during active military service.  
Accordingly, service connection for Graves' disease is 
warranted.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§ 3.102, 
3.303.  


ORDER

Service connection for Graves' disease is granted.  


REMAND

The Veteran also alleges that she suffered in-service head 
trauma and that she sustained a traumatic brain injury as a 
result, the effects of which entail headaches, dizziness, 
lightheadedness, and exhaustion.  She concedes that she is 
unable to differentiate some of the symptoms of her Graves' 
disease from those of her brain injury.  

Service treatment records denote an injury to the veteran's 
head in February 1985, when she was hit in the head with an 
auto part.  The assessment was concussion; another assessment 
of a contusion was made.  Further head trauma is shown in 
December 1985, when it was noted that she had been hit on the 
right side of her head.  A skull X-ray was found to be 
normal.  The assessment was of a contusion with no evidence 
of intracranial injury.  

Given that the record substantiates the occurrence of in-
service head trauma, and inasmuch as the Veteran has not to 
date been afforded a VA medical examination to ascertain if 
she has any residuals of a head injury, remand of this matter 
to obtain a VA medical examination and opinion is deemed 
necessary under the VA's duty to assist obligation.  See 38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Wells v. Principi, 326 
F.3d 1381, 1384 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following actions:

1.  Undertake those efforts necessary to 
ensure compliance with the VA's duties to 
notify and assist the appellant, 
consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A and 38 C.F.R. 
§ 3.159, to include notifying her of the 
information and evidence still needed to 
substantiate her claim for service 
connection for residuals of a traumatic 
brain injury.  

2.  Obtain for inclusion in the claims 
folder any pertinent VA treatment records 
compiled since March 2009.  

3.  Thereafter, afford the Veteran a VA 
neurological examination in order to 
determine if she has any residuals of an 
in-service head injury, to include 
residuals of a traumatic brain injury.  
The service medical records confirm that 
the Veteran sustained two head injuries 
while on active duty in February 1985 and 
again in December 1985.  The VA claims 
folder should be furnished to the 
examiner for use in the study of this 
case and the report of such examination 
should reflect whether in fact the claims 
folder was provided and reviewed.    

Following a review of the claims file, 
obtaining a history, the neurological 
examination and any tests that are deemed 
necessary, the examiner is asked to offer 
a medical opinion, as to the following:  

Is it at least as likely as not 
(50 percent or greater degree 
of probability) that the 
Veteran has any residuals of 
documented in-service head 
injuries in February and 
December 1985, to include 
residuals of a traumatic brain 
injury?  Any such residuals 
must be described in detail. 

The clinician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support a finding of the alleged 
residuals of in-service head trauma; less 
likely weighs against such a finding.  

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  If the clinician finds it 
impossible to provide any requested 
opinion without resort to pure 
speculation, he or she should so 
indicate.  

4. Lastly, readjudicate the veteran's 
claim for service connection for 
residuals of in-service head trauma, 
including traumatic brain injury, based 
on all of the pertinent evidence and 
governing law and regulations.  If the 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case, which should contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development.  No 
inference should be drawn as to the outcome of this matter by 
the actions herein requested.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


